DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 5/19/22. As directed by the amendment: claims 1, 8, 14-15 and 26 have been amended, claims 6, 9, 12 and 16-19 have been canceled, and new claim 27 has been added. Thus, claims 1-5, 7-8, 10-11, 12-15 and 20-27 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-8, 10-11, 13 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellington, IV (2020/0330707).
Regarding claim 1, in fig. 1 Ellington discloses a nasal cannula cover 110 for use with a nasal cannula 102, comprising: a body (see annotated fig. 4 below, structure within dotted lines, not including the nasal cannula itself) having a cavity (see annotated fig. 4 below) extending a depth from an outer surface of the body into an interior portion of the body (annotated figure 4 shows that the cavity extends where the longitudinal portion of the nasal cannula lies during use, and therefore the cavity extends to the outer surface of the body); a divider (see annotated fig. 4) that separates the cavity into a first section having a generally closed distal end (see annotated fig. 4) adapted to accept a first prong (left prong) of the nasal cannula and a second section having a closed distal end (see annotated fig. 4) adapted to accept a second prong (right prong) of the nasal cannula; and a nasal cannula connector (remaining structure of the cover) including a fastener (remaining portion of channel that holds the cannula) that is adapted to releasably engage and connect the nasal cannula to the cover for storage of nasal prongs of the nasal cannula within the cavity (Figures 1 and 4 [0021]). 

    PNG
    media_image1.png
    423
    469
    media_image1.png
    Greyscale

Regarding claim 2, Ellington discloses that the body has at least one air vent (see annotated fig. 4) that extends from an outer surface of the body to the cavity for providing air exchange.
Regarding claim 3, Ellington discloses that the divider extends from a base of the cavity up to at least 50% of the total height of the cavity (see annotated fig. 4), where the total height of the cavity is measured from a base (outer wall of 116 to outer wall of 114) of the cavity to the outer surface of the body (outer surfaces of 114 and 116).
Regarding claim 4, Ellington discloses that the divider extends between a first wall (see annotated fig. 4) of the cavity and a second wall (see annotated fig. 4) of the cavity.
Regarding claim 5, Ellington discloses that the fastener includes a first arm (on lower portion 116) located adjacent (near) the first wall of the cavity and a second arm (on upper portion 114) located adjacent (near) the second wall of the cavity, wherein the first arm and the second arm are adapted to releasably connect the nasal cannula therebetween (Fig. 1 and 4 [0021]).

Regarding claim 1, in fig. 1 Ellington discloses a nasal cannula cover 110 for use with a nasal cannula 102, comprising: a body (all structure of 110, excluding 111 and it’s mate) having a cavity (where nasal cannula lies) extending a depth from an outer surface of the body into an interior portion of the body (the cavity extends where the longitudinal portion of the nasal cannula lies during use, and therefore the cavity extends to the outer surface of the body); a divider (portion between where nasal prongs lie) that separates the cavity into a first section having a generally closed distal end (see fig. 4) adapted to accept a first prong (left prong) of the nasal cannula and a second section having a closed distal end (see fig. 4) adapted to accept a second prong (right prong) of the nasal cannula; and a nasal cannula connector (111 and it’s mate) including a fastener (111 and it’s mate are fasteners) that is adapted to releasably engage and connect the nasal cannula to the cover for storage of nasal prongs of the nasal cannula within the cavity (Figures 1 and 4 [0021-0022]). 
Regarding claim 7, Ellington discloses an attachment fixture 126 that is present and includes a handle formed on or connected to the body that facilitates connection to an object for hanging the cover during storage [0025], wherein the handle includes an aperture extending completely through the body (Fig. 1), and wherein the aperture is not connected to the cavity (Fig. 1). 
Regarding claim 8, in fig. 1 Ellington discloses a nasal cannula cover 110 for use with a nasal cannula 102 having a main line 104 and a pair of nasal cannula prongs (extending from 104) extending therefrom, comprising: a body (see second annotated fig. 4 below, structure within dotted lines, not including the nasal cannula itself) having a cavity (see second annotated fig. 4 below) extending a depth from an outer surface of the body into an interior portion of the body (second annotated figure 4 shows that the cavity extends where the longitudinal portion of the nasal cannula lies during use, and therefore the cavity extends to the outer surface of the body); wherein the cavity is configured to receive the pair of nasal cannula prongs and is closed at a distal end thereof (see second annotated fig. 4 below), and a nasal cannula connector (remaining structure of the cover) including a fastener (remaining portion of channel that holds the cannula) that is adapted to releasably engage and connect the nasal cannula to the cover for storage (Figures 1 and 4 [0021]). 

    PNG
    media_image2.png
    414
    462
    media_image2.png
    Greyscale

Regarding claim 10, Ellington discloses that the body has at least one air vent (see second annotated fig. 4 above) that extends from an outer surface of the body to the cavity for providing air exchange.
Regarding claim 11, Ellington discloses a divider (see second annotated fig. 4 above) that separates the cavity into a first section adapted to accept a first prong (left prong) of the nasal cannula and a second section adapted to accept a second prong (right prong) of the nasal cannula.
Regarding claim 13, Ellington discloses that the body has a first wall (see second annotated fig. 4 above) and a second wall (see second annotated fig. 4 above) defining the cavity therebetween (at least in part), and that a nasal cannula seat (where cannula sits in portion 116) is present at a top (in 116) of the cavity at ends of the first wall and the second wall (see second annotated fig. 4 above) and includes a first seat (left portion of seat) and a second seat (right portion of seat) adapted to contact a portion of the nasal cannula when releasably connected to the cover for storage [0021].
Regarding claim 22, Ellington discloses an attachment fixture 126 including a handle formed on or connected to (indirectly) the body that facilitates connection to an object for hanging the cover during storage [0025]. 
Regarding claim 23, Ellington discloses that the nasal cannula connector includes a first arm (portion of remaining structure on 116) and a second opposed arm (portion of remaining structure on 114) defining a gap therebetween which is sized to receive the main line of the nasal cannula therebetween and retain the main line therebetween via compressive forces (in order for the main line to not fall out of the cover, there have to be compressive forces at least where 111 mates [0021-0022]).
Regarding claim 24, Ellington discloses that the cavity is a single continuous cavity (see second annotated fig. 4 above).
Regarding claim 25, Ellington discloses that a first section (receiving left prong of the cannula) of the cavity is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section (receiving right prong of the cannula) of the cavity is configured to receive the other one of the pair of nasal cannula prongs therein, and wherein the body is positioned between, and extends continuously in a lateral direction between, an entirety of the first and second sections of the cavity, wherein the lateral direction is oriented in a direction perpendicular to a direction of receipt of the cannula prongs in the cavity (referring to second annotated fig. 4, a portion of the body referred to referred to as the divider extends laterally and continuously between the first and second sections, and the lateral direction is perpendicular to the direction of receipt of the prongs).

Claims 14-15, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer (2016/0339199).
Regarding claim 14, in fig. 4, 7 and 9 Schaffer discloses a nasal cannula assembly comprising: a nasal cannula 10 including a main line 11 and pair of nasal cannula prongs 12 extending therefrom; and a nasal cannula cover 16 comprising: a body (see annotated Fig. 7 below) having a cavity (36 and portion of 28 within body) defined therein, wherein the cavity is sized to simultaneously receive both of the nasal cannula prongs therein (Fig. 9) such that a radially outer surface of a distal end of each prong is not in contact with any surface of the cavity (the end face of the prongs are not in contact with the surface defining the cavity and they are also radially outer surfaces of the distal ends since they are arranged liked rays or radii); and a nasal cannula connector (see annotated Fig. 7 below) that is adapted to releasably engage and connect the nasal cannula to the cover [0030][0033] for storage (the cannula is able to be stored with or without the cover on it), wherein the connector includes a first arm (see annotated fig. 7 below, first arm is a portion the upper arm of 18) located on a first side of the body adjacent (near) the cavity and a second arm (see annotated fig. 7 below, second arm is a portion the lower arm of 18) located on a second side of the body adjacent (near) the cavity, and wherein the first arm and second arm are adapted to releasably grip the nasal cannula therebetween [0030][0033].

    PNG
    media_image3.png
    428
    429
    media_image3.png
    Greyscale


Regarding claim 15, Schaffer discloses that the body has at least one air vent 32 that extends from an outer surface of the body to the cavity for providing air exchange.
Regarding claim 21, Schaffer discloses that a first section (receiving left prong of the cannula) of the cavity is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section (receiving right prong of the cannula) of the cavity is configured to receive the other one of the pair of nasal cannula prongs therein, and wherein the body is positioned between, and extends continuously in a lateral direction between, the first and second section of the cavity, wherein the lateral direction is oriented in a direction perpendicular to a direction of receipt of the cannula prongs in the cavity (referring to fig. 4, a portion of the body 18 extending laterally between each protrusion 24, and the lateral direction is perpendicular to the direction of receipt of the prongs).
Regarding claim 27, Schaffer discloses that the main line of the cannula extends in a longitudinal direction (Fig. 9) and wherein the connector is located at a distal-most end of the cover such that when the nasal cannula is received in the connector, at least a portion of the nasal cannula aligned with the cover in the longitudinal direction is positioned externally of the cavity (Fig. 9).

Claims 14, 20 and 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (9,731,038).
Regarding claim 14, in fig. 5A-5C Turner discloses a nasal cannula assembly comprising: a nasal cannula 63 including a main line (main longitudinal line of 63) and pair of nasal cannula prongs (prongs extending from the main line) extending therefrom; and a nasal cannula cover 50 comprising: a body (52 and 54) having a cavity 56 defined therein, wherein the cavity is sized to simultaneously receive both of the nasal cannula prongs therein (Fig. 5B) such that a radially outer surface of a distal end of each prong is not in contact with any surface of the cavity (Col. 7, ll. 50-52); and a nasal cannula connector 80s that is adapted to releasably engage and connect the nasal cannula to the cover for storage (Fig. 5B), wherein the connector includes a first arm (80 attached to 52) located on a first side of the body adjacent (near) the cavity and a second arm (80 attached to 54) located on a second side of the body adjacent (near) the cavity, and wherein the first arm and second arm are adapted to releasably grip the nasal cannula therebetween (Fig. 5B, Col. 7, ll. 46-49).

Regarding claim 20, Turner discloses that the cover is closed at a distal end thereof (Fig. 5A).
Regarding claim 26, in fig. 5A-5C Turner discloses a method for covering a nasal cannula comprising: accessing a nasal cannula 63 including a main line (main longitudinal line of 63) and pair of nasal cannula prongs (prongs extending from the main line) extending therefrom; accessing a nasal cannula cover 50 including a connector (80s) and a body (52 and 54) having a cavity defined therein; wherein the connector includes a first arm (80 attached to 52) located on a first side of the body adjacent (near) the cavity and a second arm (80 attached to 54) located on a second side of the body adjacent (near) the cavity; and coupling the nasal cannula to the connector of the nasal cannula cover (Fig. 5B, Col. 7, ll. 46-49) such that both of the cannula prongs are received in the cavity (Fig. 5B), such that a distal end of each prong is not in contact with any surface of the body defining the cavity (Col. 5, ll. 29-37), and such that the first arm and second arm releasably grip the nasal cannula therebetween (Fig. 5B, Col. 7, ll. 46-49).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 in view of Schaffer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pages 7-8, with respect to claim 14, that Schaffer fails to teach a radially outer surface of a distal end of each prong is not in contact with any surface of the cavity.
Examiner disagrees since the end faces of the prongs of Schaffer are radially outer surfaces since they are arranged liked rays or radii on an outer surface of the prongs. The definition of radial is: a. Of, relating to, or arranged like rays or radii. American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.
Applicant argues on page 8, with respect to claims 14 and 26, that Turner fails to teach the language from previously recited claim 19. 
Examiner disagrees based on the rejections of claims 14 and 26 above.
Applicant argues on page 8 that Turner fails to teach the limitations of claim 27.   
This argument is moot since Schaffer is applied to teach the limitations of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785